Citation Nr: 0307731	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  98-08 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), rated as 10 percent disabling prior 
to July 17, 2000 and 50 percent disabling as of July 17, 
2000.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from June 1967 to January 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in October 1997, which denied a rating in 
excess of 10 percent for PTSD.  The matter was remanded by 
the Board in December 1999 in order for the veteran to be 
afforded an opportunity to appear for another VA medical 
examination.  (The veteran failed to appear for a VA 
examination scheduled in 1997, prior to the RO's rating 
decision).  Subsequent to a July 2000 VA examination, the RO 
increased the veteran's disability rating for PTSD from 10 
percent to 50 percent, but only effective from the date of 
the July 17, 2000 examination.   


FINDING OF FACT

The veteran's PTSD has resulted in total social and 
occupational impairment since the date of his claim for 
increase in July 1997.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  The RO has notified the appellant of the provisions 
of the VCAA and has considered the requirements of the VCAA 
in connection with this claim.  Regulations implementing the 
VCAA were adopted recently.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The regulations add nothing of 
substance to the new law, and the Board's consideration of 
the regulations does not prejudice the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Here, the veteran 
was sent a statement of the case in April 1998, supplemental 
statements of the case (SSOC's) in October 2000 and July 
2002, and RO decisions in October and November 2001, all of 
which informed him of what evidence needed to be shown in 
order to warrant a higher rating for his service-connected 
PTSD and, further, he was sent a letter by the RO in March 
2000, complying with the directives of the December 1999 
Board remand, requesting that he furnish all treatment 
records since April 1997.  Enclosed were Authorization and 
Consent to Release forms.      

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, the appellant 
has not referenced any evidence not yet obtained that might 
aid his claim or that might be pertinent to the basis for the 
denial of this claim.  In addition, the supplemental 
statement of the case (SSOC), issued in July 2002, informed 
him that, provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claim, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2002), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2002).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2002).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  (Cite to U.S.C.A. § 5103A???)  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

				II.  Increased Rating

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's present symptomatology with the criteria set 
forth in the VA's Schedule for Ratings Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2002); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).    

The veteran's PTSD is rated under DC 9411.  Under DC 9411, a 
10 percent rating is warranted where there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  Id.  

A 30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

The highest rating of 100 percent under DC 9411 is warranted 
where the disorder is manifested by total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV]. 

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  

The veteran asserts that his service-connected PTSD is more 
severely disabling than currently rated, thereby warranting a 
higher rating.  

The relevant medical evidence in this case includes VA 
examination reports, dated in July 2000 and October 2001, and 
VA treatment records.  VA progress notes from April 1997 
document the veteran's serious problems with cocaine and 
alcohol dependence and stated that the instant admission was 
his fourth attempt at rehabilitation.  Physical examination 
revealed the veteran to be alert and oriented for time, 
person, and place.  No psychotic symptoms were noted and his 
speech was relevant and coherent.  His mood was noted to be 
somewhat dysphoric.  The veteran stated that his appetite was 
good and that he had been sleeping fairly well.  He denied 
suicidal or homicidal ideation.  The examiner stated that the 
veteran had gotten off parole in August 1996.  This stemmed 
from a conviction for the sale of drugs.  He was listed as 
having PTSD by history, cocaine and alcohol dependence, and 
was listed as being homeless.  His GAF score at the time of 
admission was 50 and was stated to be 50 for the preceding 
year.  A review of the claims file (C-file) reveals that the 
veteran failed to appear for a VA medical examination in 
September 1997.  It appears that the notices to report were 
all returned as undeliverable.

The veteran submitted to a VA examination in July 2000, per 
the directive of a December 1999 Board remand.  The C-file 
was reviewed prior to the examination.  In discussing the 
veteran's post-service history, it was noted that the veteran 
stated that he was generally unable to maintain steady 
employment and claimed that he had anywhere from 100 to 200 
jobs.  He stated that his longest job lasted approximately 
one year.  He further indicated that he was homeless and that 
he panhandled during the day and drank when he could.  He 
reported no psychiatric treatment or medications since his 
participation in the VA domiciliary program, which ended in 
1996.  He was hospitalized for detoxification in 1997, as is 
mentioned in the preceding paragraph.  He reported that he 
felt like he was falling apart at the seams and that things 
went downhill after he left the VA Medical Center 
domiciliary.  The veteran stated that he needed to do "some 
kind of psych treatment and alcohol treatment".  He further 
stated that he cannot take orders from others and that he 
drinks whatever he can get his hands on because it takes him 
away from reality, but stated that he did not like drugs.  He 
also stated to the examiner that he generally stayed to 
himself, avoided interaction and communication with others, 
and that he could not get along with people at all.  He 
stated that he could not focus, could not tolerate anyone 
else, and could not stand himself, but did state that he did 
not think of the war any longer.  

Upon examination, the veteran was alert and oriented in all 
spheres, but his dress was somewhat disheveled and soiled and 
his grooming and hygiene were neglected.  His mood was 
reported to be quite anxious with a depressed affect.  His 
speech was generally relevant and coherent, although somewhat 
guarded.  The veteran stated that his mood was generally 
anxious, and also that he liked to be alone and was angry all 
the time.  He reported that he had Crohn's disease, which 
affected his appetite.  He reported continued difficulty 
sleeping and stated that he drank all he could.  He denied 
suicidal or homicidal ideation.  No hallucinations or 
delusions were reported or elicited and the veteran reported 
no dissociative episodes.  The examiner stated that the 
veteran's insight was poor and his judgment appeared to be 
impaired by constant intoxication.  

He reported that his daily routine consisted of getting up in 
the morning and sneaking out of the abandoned house he slept 
in (which had been owned by his mother prior to her passing 
in 1995), washing himself at a bar, and either drinking if he 
had money or panhandling until he had enough money to 
purchase alcohol.  He reported that he would eat his meals at 
soup kitchens or churches.  He further reported that he did 
not socialize, had no friends, and virtually no contact with 
family.  He stated that he had two children with whom he had 
no contact.  He indicated that it would not take much to get 
him back in treatment and that he would be o.k. if he could 
control his anger.                 

The veteran was administered the Mississippi Scale for Combat 
Related Posttraumatic Stress Disorder, the Impact of Events 
Scale, the Beck Depression Inventory, and the System 
checklist- 90-R.  On Impacts of Events Scale the veteran 
obtained a score of 22, which indicated moderate impact of 
combat related stressors.  On the Mississippi Scale for 
Combat Related Posttraumatic Stress Disorder the veteran 
obtained a score of 134, which the examiner reported to be 
well above the cutoff score of 107 and indicating significant 
stress from posttraumatic stress disorder related 
symptomatology.  He obtained a score of 42 on the Beck 
Depression Inventory, which indicated rather severe 
depression.  Lastly, the veteran reported distress from 75 
out of 90 symptoms on the Symptom Checklist 90-R, but 
reported significant or extreme distress from only 38 of the 
75 symptoms.  The remaining symptoms revolved around 
depression, interpersonal sensitivity, and anxiety.  He was 
diagnosed with PTSD, chronic, severe, and alcohol dependence, 
continuous.  His GAF score was 40, major impairment in 
several areas such as work or school, family relations, 
judgment, thinking, or mood due to symptoms of PTSD.  

The examiner concluded that the veteran evidenced rather 
severe symptoms of PTSD, including interpersonal sensitivity, 
avoidance of others, avoiding stimuli similar to the original 
stressor, and hyperarousal and hyper-alertness.  The veteran 
continued to use alcohol, at least in part, to numb 
symptomatology, but the examiner remarked that previous 
reports indicated that his symptoms continued unabated while 
drug-free.  The examiner further stated that the veteran did 
not appear to be employable at the time and had no history of 
sustained employment of any kind.  He was, however, competent 
to manage his funds in his own best interest.  

VA treatment records note the veteran's hospitalization in 
2001 for medical reasons and show that the veteran was seen 
for a psychiatric consultation on August 30, 2001, for 
suicidal ideation at admission due to pain from a perforated 
duodenal ulcer.  The veteran denied severe depression and 
suicidality.  He reported sleeping for sixteen to eighteen 
hours a day and that his appetite was very poor and his 
energy level was at zero.  He denied experiencing anxiety but 
admitted to some irritability.  He stated that that he saw 
tigers on the wall of his room and people outside his room 
with hatchets the night prior to and morning of the 
consultation, although he recognized that these were 
hallucinations.  He denied experiencing any delusional 
thoughts.  

Upon mental status examination the veteran was reported to be 
in good contact and was oriented to person, place, and time.  
He evinced no hallucinations or delusions.  His affect was 
restricted and his mood was mildly anxious and depressed-
appearing.  No suicidality or homicidality was noted and he 
was civil and cooperative.  His associations were tight and 
attention was good on digit span.  He correctly spelled the 
word "world" backward and he recalled one out of three 
words after five minutes.  He was able to correctly name the 
presidents in reverse order down to Reagan.  His simple 
calculation was described as adequate as was his judgment.  
He was diagnosed as having a mood disorder as due to his 
general medical condition and for transient delirium.  He was 
not noted to be suicidal at the time of examination.  The 
examiner stated that there was no need for psychiatric 
hospitalization or for antidepressant medication, or for one 
on one constant nursing supervision at that time.  His GAF 
score was listed as 60.        

 Notes from September 7, 2001, reported the veteran as being 
awake and alert and oriented times three.  He denied having 
hallucinations at that time.  However, the previous day he 
reported experiencing hallucinations, that when he looked at 
a picture in the hall he saw a guy cutting a tree and when he 
looked at the wall in his room he saw an alligator.  On 
September 10, 2001, his speech was relevant and goal-
directed.  He reported remembering visual hallucinations and 
irritability earlier in his admission, but denied 
experiencing these at the time of interview.  He also denied 
delusional thinking, depression, or suicidal ideation and 
denied anxiety.       Notes from September 17, 2001, 
described the veteran as being alert and oriented times 
three.  His mood was fairly good and his speech was relevant 
and goal-directed.  He denied depression or suicidal ideation 
and he related that his energy level had increased and that 
he was doing better physically.   Notes dated September 21, 
2001, indicated that the veteran was oriented to person and 
place and knew the month and year, but not the day or date.  
He was confused about current news events.  

The veteran submitted to another VA examination in October 
2001.  The veteran reported that the frequency, severity, and 
duration of symptoms related to his PTSD was constant, 
perhaps eighty percent of his life since Vietnam and stated 
that it made him an alcoholic and a drug addict.  He 
complained that he hated being around or talking to people 
and that he just wanted to be alone.  He denied any period of 
complete remission of his symptoms, although he reported that 
at times he experienced periods of several weeks when his 
symptoms were lessened and he was able to tolerate people.  
The examiner noted that the veteran was not in any treatment 
program for PTSD.  He was prescribed trazodone at bedtime, 
and reported that he had had this prescribed for years.  He 
reported being completely abstinent from alcohol or any non-
prescribed drugs since his admission to the VA Medical Center 
in July 2000 for medical reasons unrelated to his PTSD.  He 
reported that he was not in any current relationship and that 
prior to admission to the VA Medical Center he was living in 
a single room efficiency apartment.  He stated that he 
continued not to have any contact with his children.  The 
examiner stated that the veteran was severely and chronically 
asocial.  The veteran stated that he isolated himself in 
order to avoid any behavioral outbursts.  His angry outbursts 
were limited to verbal expressions of anger.  He stated that 
he handled his activities of daily living poorly, even prior 
to his present illness.  He was neatly groomed and showered, 
but this was reported to be due to nursing staff 
intervention.  It was noted that prior to admission the 
veteran was not performing needed errands, but he stated that 
he did adequately maintain his apartment.  He was also 
reported to manage his own finances.  The veteran was 
unemployed and stated that he last worked in 1998 or 1999.  
He stated that he had problems with authority, cannot take 
orders, and had trouble with the work pace.  As was reported 
in the last VA examination report, the veteran stated that he 
lost his last job because he refused to take an overtime run 
as a trucker.  The supervisor fired him the next day.  

Upon examination, it was noted that he was a slightly built 
male, dressed in hospital garb, clean, shampooed, and shaved.  
He was alert and oriented times three and he performed serial 
3 subtractions accurately and within normal limit with 
respect to speed, and he recalled former presidents correctly 
through President Reagan.  His speech was slightly 
tangential, but associations could be followed.  He denied 
hallucination or delusions.  His subjective report of mood 
indicated both depression and irritability.  He was polite 
and cooperative for the interview, although depression was 
evident.  He reported not wanting to eat at all and that his 
sleep was disrupted, but these problems predated admission.  
He also reported a chronic loss of interest and that his 
energy level was zero.  He denied crying spells, but reported 
that he would become extremely sad and felt like crying.  He 
also reported self-critical ruminations on a fairly frequent 
basis.  He did report suicidal ideation, but that it was 
"not real strong".  He denied suicidal plan or intent or 
homicidal or aggressive ideation.  He reported that he 
continued to experience intrusive memories, which worsened 
after the events of September 11.  He also reported an old 
history of apparent flashbacks, in which he saw riders on a 
Port Authority bus as Vietnamese for a brief period, and that 
everybody was wearing straw hats and they all had chickens.  
Additionally, he also stated that at times areas smelled like 
Vietnam to him.  He endorsed markedly diminished interest and 
a feeling of detachment or estrangement, and restricted 
affect, stating that he sometimes felt like a silhouette or a 
shadow.  He also endorsed increased arousal, as evidenced by 
his sleep difficulty, irritability, difficulty concentrating, 
hypervigilance, and exaggerated startle response.

The diagnostic impression was PTSD, delayed, and alcohol 
dependence, in early full remission in an institutional 
setting.  His GAF score was estimated at 40, due to PTSD, as 
his alcohol dependence was in remission.  The examiner stated 
that the veteran was competent to manage any benefit payments 
in his own best interest, but did note that his GAF score of 
40 indicated major impairment in several areas.  The examiner 
stated that the veteran gave no report of any improvement in 
symptoms, and continued to report symptoms of PTSD, which 
severely interfered with his ability to work in the past and 
continued to interfere with his ability to obtain employment. 

Progress notes from October 2001 stated that the veteran was 
independent in his activities of daily living and that he got 
along well with the staff and other residents.  

In July 2002, it was reported that the veteran's mood was 
depressed and that his affect was somewhat restricted.  It 
was noted that the veteran stated he felt like a "misfit".  
It was further noted that the veteran had few social 
supports.  In October 2002, the veteran presented at the VA 
Medical Center in Pittsburgh stating that he had cancer, was 
depressed, and was in a lot of pain.  It was noted that the 
veteran had operations for cancer in August 2001 and June 
2002.  He stated that it was hard to sleep at night.  It was 
reported that this evaluation was precipitated the previous 
day when he said to a staff member that he should blow his 
head off.  It was noted that he had recently been placed on 
an antidepressant.  He stated that he talked often with his 
two children and that he would never hurt himself because of 
them.  Upon, examination, his speech was relevant, coherent, 
and productive.  He complained of a depressed affect and mood 
and that his thoughts of Vietnam had increased as he has 
gotten physically ill.  He stated that he had not thought 
about how he would kill himself.  He denied any intent or 
plan to hurt himself or others and stated that he had just 
been frustrated the day before.  It was stated that 
hallucinations and delusions were absent.  The examiner 
stated that his concentration and memory were fair, as was 
his insight, but judgment had been poor.  His GAF score was 
listed as 45, but this was reported to have been assigned in 
October 2001.               

Analysis

The Board initially notes the paucity of treatment records 
for the veteran's PTSD for the period surrounding the time 
that the veteran filed his claim for an increased disability 
rating.  The record does contain a hospital report from April 
1996 in which he described experiencing hallucinations.  It 
was noted that the veteran had multiple psychiatric 
hospitalizations for his PTSD, as well as for cocaine and 
alcohol dependence.  Upon examination the veteran had high 
anxiety and a somewhat depressed mood, but denied any past 
suicidal behavior or present suicidal ideation or intent.  
The examiner stated that the veteran was not psychotic, but 
that he did vividly describe persistent dissociative episodes 
where he either saw Vietnamese people around him or he found 
himself in the middle of fire fights in Vietnam.  He stated 
that these episodes occurred at least three times a year and 
that the episodes were extremely frightening.  He further 
stated that he slept only two to three hours every night.  
The examiner stated that the veteran appeared to be 
hypervigilant, exhibiting overt symptoms of hyperarousal such 
as the described insomnia, extreme irritability and, at 
times, aggressiveness.  It was noted that he also complained 
of symptoms of avoidance as well as continued intrusive 
thoughts about Vietnam-related trauma.  His GAF score at the 
time was listed at 55.  As was described above, his GAF score 
in April 1997 was 50, and was said to have the same GAF score 
for the preceding year.    

The veteran's GAF scores have ranged between 40 and 60 since 
the time he filed his claim for an increased rating, with the 
score being 40 on both VA compensation and pension 
examination reports, dated July 2000 and October 2001.  A GAF 
score of 40 indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoid friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).

The July 2000 VA examination report noted that the veteran 
was somewhat disheveled and soiled and that his grooming and 
hygiene were neglected.  He was noted to be homeless and to 
not have any friends or contact with his family, although an 
October 2002 report stated that he often talked to his 
children.  It was concluded that the veteran exhibited rather 
severe symptoms of PTSD and that he did not appear to be 
employable.  In the October 2001 VA examination report it was 
stated that the veteran was severely and chronically asocial 
and that he was neatly groomed and showered, but only because 
of nursing staff intervention.  It was also noted that he had 
not been performing needed errands prior to his 
hospitalization.  He reported flashbacks and suicidal 
ideation.  His assigned GAF score of 40 was attributed wholly 
to his PTSD and stated to indicate major impairment in 
several areas.  The report stated that he gave no report of 
any improvement in his symptoms and that his PTSD severely 
interfered with his ability to work in the past and continued 
to interfere with his ability to obtain employment.  The 
Board finds these examination reports to be extremely 
probative evidence of the veteran's condition, given that 
both examiners reviewed the veteran's C-file in conjunction 
with their examinations.  Furthermore, a review of the other 
evidence in the C-file reveals numerous reports of 
hallucinations and an occasion where he did not know the day 
or date.  

Although the Board acknowledges the absence of treatment 
records from the date the veteran filed his claim for an 
increased rating in July 1997 and his VA examination in July 
2000, 38 C.F.R. § 4.126 states that the rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Therefore, the 
Board views the April 1996 hospitalization report, which 
noted that the veteran described hallucinations, persistent 
dissociative episodes, and intrusive thoughts about Vietnam, 
in conjunction with the other evidence discussed and finds 
that the evidence of record establishes that the veteran's 
PTSD more closely approximates total social and occupational 
impairment since the date of claim.  The medical evidence 
demonstrates that, due to his PTSD, the veteran has been 
virtually unable to maintain social relationships during the 
appeal period.  Additionally, the severity of his PTSD 
symptoms has been shown to severely affect his industrial 
relationships to the point of total impairment.  Essentially, 
the evidence of record strongly suggests that the veteran's 
PTSD has more nearly resulted in total social and 
occupational impairment since the date of claim, which was 
July 16, 1997.  The Board, therefore, grants a 100 percent 
schedular rating for PTSD.  


ORDER

A 100 percent rating for PTSD is granted, subject to 
regulations which govern monetary awards.



                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

